Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Brian Baker on 11/17/2021.

The application has been amended as follows: 
8. (Currently Amended) The resistance welding apparatus according to claim [[7]] 1, wherein 
the electrode moving mechanism includes a housing configured to house the motor, 
the rotor is rotatably supported by a bearing arranged between the housing and the rotor, and 
the bearing is arranged between a stator of the motor and the brake mechanism.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claim 1-3, 6, and, 8-11 are indicated.
References Matsumoto is the closest prior art. 
Matsumoto teaches a resistance welding apparatus comprising an electrode moving mechanism including a moving mechanism portion, a motor with a rotor, an annular brake disc, and a clamping portion as claim in claim 1.
However, reference Matsumoto alone or in combination do not teach the limitation “the moving mechanism portion comprises: a screw shaft that rotates by being driven by the motor and is joined to the rotor in a manner to be unable to rotate relative to each other; and a shaft that is provided coaxially with the screw shaft and configured to be displaced in an axial direction of the rotor in accordance with rotation of the screw shaft, and wherein the rotor comprises: a hollow portion that has a long tube shape and is positioned on a front end side, wherein the screw shaft is inserted into the hollow portion through an open portion that is open at a front end of the hollow portion, and the hollow portion forms, between the hollow portion and the screw shaft, an annular space capable of receiving an end portion of the shaft, and an attachment portion that protrudes radially outward from an outer periphery of the hollow portion, wherein the brake disc is attached to the attachment portion” in claim 1. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references above or other references to meet the limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRIS Q LIU/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761